PATIENCE DRAKE ROGGENSACK, J.
¶ 78. {concurring). I join the majority opinion, but I write in concurrence in order to point out that the dissent's characterization of the majority opinion is the opinion of a dissenting justice. The dissent states, "I read the majority as limiting to highway cases the exercise of its discretion to reach the merits when the statutory method of certiorari review has not been met... ."1 The majority opinion does not reach the issue of how its opinion may be used in the future, but rather, decides the case before it, which arose out of a highway order.

 Chief Justice Abrahamson's dissent, ¶ 13.